UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6706


DAVID MEYERS,

                   Plaintiff - Appellant,

             v.

J. D. BENTLEY; SGT. J. B. HALL; J. FANNIN; M. L. COUNTS; WALTER
SWINEY; C. R. STANLEY; F. STANLEY; A. CLEVINGER; OFFICER
STANLEY; JR. OFFICER WELLS; SGT. WILLIAMS; C. STALLARD;
GERALDINE BAKER BAKER; OFFICER GWEN; MAJOR TATE; CAPTAIN
D. STILL; CAPTAIN BLEVINS; OFFICER MCCOWAN; J.B. MESSER; S.
ESCOFFERY; T. DORTON; FL. OFFICER LEWIS; SGT. MEADE; MARCUS
ELAM; A. DAVID ROBINSON; PAUL HAYMES; HENRY PONTON; S.
BRYAN; CURTIS PARR; P. SYKES; J. GIBSON; J. ARTRIP; DR. EDWARD
BONKYE; KAREN STAPLETON; J. BLEDSOE; DR. FOX; C. DICKENSON;
OFFICER CATERON; OFFICER BENTLEY,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:18-cv-00051-JPJ-PMS)


Submitted: January 24, 2019                                Decided: February 7, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      David Meyers appeals the district court’s order dismissing his civil rights

complaint without prejudice and denying all pending motions. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Meyers v. Bentley, No. 7:18-cv-00051-JPJ-PMS (W.D. Va. Apr. 30, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3